116 F.3d 483
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Thomas C. COREY, Plaintiff-Appellant,v.SAN MATEO UNION HIGH SCHOOL DISTRICT, Defendant-Appellee.
No. 95-15152.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997**Decided June 20, 1997.

Appeal from the United States District Court for the Northern District of California, No. CV-93-03278-FMS;  Fern M. Smith, District Judge, Presiding.
Before:  GOODWIN, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Thomas C. Corey appeals pro se the district court's summary judgment dismissal of his action under the Age Discrimination in Employment Act, 29 U.S.C. § 623(a)(1), alleging that he was demoted from his District Manager of Technical Services position with the San Mateo Union High School District as a result of his age.  We affirm.


3
To establish a prima facie case of age discrimination, Corey must demonstrate that 1) he belonged to a protected class;  2) he was performing satisfactorily in his position;  3) he was discharged or demoted;  and 4) he was replaced by a substantially younger employee with equal or inferior qualifications.  Breitman v. May Company, 37 F.3d 562, 565 (9th Cir.1994).


4
We conclude that Corey failed to establish a prima facie case because while he established that he belongs to a protected class, his former position was eliminated, and that he was performing his job in a satisfactory manner, Corey failed to present evidence that his age played any part in the decision to eliminate his position during a reduction in force in 1992.  Corey further failed to apply for the position of Manager of Technical Assistance Group, which was created in 1993 and filled by a 44 year old man.  Accordingly, the district court's grant of summary judgment was proper.1  See id.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We reject Corey's contention that the district court denied him his day in court by denying his request for a continuance to conduct discovery.  Corey failed to show that he diligently pursued his previous opportunities for discovery, nor how allowing additional discovery would have precluded summary judgment.  See Quails v. Blue Cross of Cal., 22 F.3d 839, 844 (9th Cir.1994).--  2 -